Case 2:20-cv-10789-SFC-APP ECF No. 46, PageID.824 Filed 12/11/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 ALTA CONSTRUCTION EQUIPMENT
 ILLINOIS, LLC,
                                                Case No. 2:20-cv-10789
             Plaintiffs,                        District Judge Sean F. Cox
                                                Magistrate Judge Anthony P. Patti
 v.

 CONSTAR SERVICES, LLC,

           Defendants.
_________________________/

 ORDER DEEMING RESOLVED IN PART, GRANTING IN PART AND
DENYING IN PART (1) DEFENDANT’S MOTION TO COMPEL (ECF No.
24), (2) PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER (ECF No.
      27), and (3) PLAINTIFF’S MOTION TO COMPEL (ECF No. 30)

      This case involves Defendant Constar’s alleged indebtedness to Plaintiff

Alta for unpaid invoices in the amount of $291,802.90. (ECF No. 1, PageID.147.)

Currently before the Court are three discovery motions (ECF Nos. 24, 27, 30),

regarding which the parties have filed responses (ECF Nos. 33, 35 34) and

statements of resolved and unresolved issues (ECF Nos. 40, 41).

      Judge Cox has referred these motions to me for hearing and determination.

(ECF Nos. 25, 28, 31.) A video hearing was noticed for December 10, 2020, at

which attorneys Brandon Wilson and Yasir Muhammad appeared. (ECF Nos. 26,

29, 32.)
Case 2:20-cv-10789-SFC-APP ECF No. 46, PageID.825 Filed 12/11/20 Page 2 of 3




      Having reviewed the motion papers and considered the oral argument of

counsel for the parties, and for the reasons stated by the Court on the record, all of

which are incorporated by reference as if restated herein, the motions (ECF Nos.

24, 27 and 30) are DEEMED RESOLVED as set forth in the parties’ statements

(ECF Nos. 40-41) and are otherwise GRANTED IN PART and DENIED IN

PART as follows:

            As to Defendant’s motion to compel the Fed. R. Civ. P.
             30(b)(6) deposition of Plaintiff (ECF No. 24) and Plaintiff’s
             motion for protective order (ECF No. 27), Plaintiff must
             designate a witness/witnesses to testify concerning Defendant’s
             Deposition Topic Nos. 3, 8, 9 and 10. Defendant must rephrase
             Deposition Topic No. 7 to specify which equipment it is
             contesting to have been in poor condition. Defendant must
             rephrase Deposition Topic No. 11 to specify what
             communications it wants to ask about and the specific
             objections and disputes to which it is referring. The deposition
             of Plaintiff’s corporate representative shall take place no later
             than Wednesday, December 23, 2020.

            As to Plaintiff’s motion to compel (ECF No. 30), Defendant’s
             answer to Interrogatory No. 4 may stand, but Defendant is
             reminded of its duty to supplement; however, Plaintiff may
             serve one additional interrogatory that specifically asks for the
             amount(s) of the recoupment and setoff referred to in
             Affirmative Defense No. 9 (ECF No. 12, PageID.244) and the
             counter-affidavit (ECF No. 12-1, PageID.249, ¶ 8). Defendant
             must supplement its answer to Interrogatory No. 6 with
             specificity. Defendant’s objection to Interrogatory No. 9 is
             SUSTAINED. Defendant must supplement its answer to
             Interrogatory No. 10 with specificity and not just examples.
             Defendant’s responses to Request for Production Nos. 3 and 4
             are adequate. Defendant has up to and including Friday,
             January 29, 2020 by which to comply.
                                           2
Case 2:20-cv-10789-SFC-APP ECF No. 46, PageID.826 Filed 12/11/20 Page 3 of 3




      Finally, no costs or expenses are awarded. The parties resolved many issues,

and neither party fully prevailed upon the motions’ remaining contested issues. In

such circumstances, an apportionment of costs is entirely discretionary. Fed. R.

Civ. P. 37(a)(5)(C).

      IT IS SO ORDERED.

Dated: December 11, 2020
                                      Anthony P. Patti
                                      UNITED STATES MAGISTRATE JUDGE




                                         3
